Citation Nr: 1220325	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Kordich, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran presented testimony before the undersigned in July 2010.  A transcript of the hearing is of record.

The RO initially characterized the issue on appeal as whether new and material evidence has been received to reopen a previously-denied service-connection claim for a back disability.  The RO based this characterization on the premise that a November 1988 rating decision, which denied service connection for a back disability, was unappealed and therefore became final.  

Careful review of the record, however, reveals that the November 1988 rating decision did not become final, and that a timely appeal of that decision was initiated by the Veteran.  Specifically, on a VA Form 9 received in July 1989 (within the one year appeal period) the Veteran raised the issue of service connection for "back pain," noting that he "should get compensated" for this claimed disability.  While arguably not the picture of clarity, such statement constitutes a valid Notice of Disagreement with the November 1988 rating decision's denial of service connection for a back disability.  See Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) (noting that the Board has a duty to liberally construe issues raised by a Veteran on direct appeal).  Moreover, in an October 1990 Board decision on a separate appeal, the Board noted that in the July 1989 VA Form 9, the Veteran "appealed the denial of service connection for . . . back pain."  The matter was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action (i.e., issuance of a Statement of the Case (SOC)).  See October 1990 Board Decision at 2.  However, it was not until after the Veteran filed a second claim for service connection for a back disability in January 2007 that an SOC was issued or an appeal perfected.  Accordingly, because the November 1988 rating decision's denial of service connection for a back disability never became final, the proper issue on appeal is entitlement to service connection for a back disability rather than whether new and material evidence has been received to reopen a previously-denied service-connection claim for a back disability.  The Board has therefore characterized the issue as one for service connection on the first page of this decision.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Before the Board can adjudicate service connection for a back disability on the merits, additional development is required.  

The Veteran essentially claims that his current back condition had its genesis in service due to his work as an aircraft mechanic.  See Board Hearing Tr. at 3-4.  He specifically points to lifting heavy aircraft fuel cells as a potential cause of his current symptoms.  Id.  He further contends that his back pain has continued from his time in service to the present.  Id.

A VA examination was conducted to assess the nature and etiology of the Veteran's back condition in October 2007.  After reviewing the claims file and conducting a physical examination of the Veteran, the examining physician opined that it was "less likely as not" that the Veteran's current back problems were the result of his military service.  The examiner appears to have based her opinion largely on the absence of treatment for a back condition in service or for several years thereafter.  However, the examiner did not adequately account for the Veteran's lay statements regarding a continuity of back symptomatology from his time in service to the present.  Indeed, the Veteran does not appear to be contending that he sought regular treatment for his back condition in service and thereafter.  To the contrary, he reported at his July 2010 Board hearing that he largely self-medicated over the years and only started seeking treatment more recently as his symptoms worsened.  See Board Hearing Tr. at 4.  Moreover, and critically, neither the Board nor the examiner can discount the credibility of the Veteran's lay statements regarding continuity of back symptomatology solely on the basis of the lack of contemporaneous in-service records reflecting treatment for a back condition.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board may not reject the credibility of a Veteran's lay testimony solely because it is not corroborated by contemporaneous medical records); accord Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303(d) (noting that "[s]ervice connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service").  

Because the October 2007 VA examination report did not adequately address the Veteran's lay statements regarding continuity of back symptomatology following service, and the role such may have played in his current back problems,  a remand for an additional examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his back disability with a qualified clinician other than the physician who performed the October 2007 VA examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify any back disability present.  If a back disability is identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that such back disability is related to an event, injury, or disease in service (to include working on aircraft and heavy lifting).

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he performed heavy lifting in service and that he began to experience back pain in service that has continued to the present day.

A complete rationale must be provided for all opinions rendered.  If the reviewer cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


